Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 22 September 2021. Claim(s) 1 have been amended.  Claim(s) 6-7 have been canceled.  Claim(s) 21-22 are new.  Claims 1-5, 8-22 are pending and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 1, 8, 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (US 2017/0214541 A1) in view of Park (US 2009/0307255 A1) and further in view of Lee (US 2015/0324487 A1).

Claim 1.  Brun discloses a system, comprising: a processor; and a memory accessible by the processor, the memory storing instructions that, when executed by the processor, cause the processor to perform operations comprising: 
generating a graphical user interface (GUI), providing an installation graph, e.g. a plant graph (P. 0125) including installation notation for application parts supporting HW and SW variability by respective choice objects (P. 0129) depicted in a graphical manner (P. 0130, Fig. 11), wherein the GUI comprises: 
a first window visualization for depicting a visual representation of an industrial automation system, the plant graph including an application type AT for e.g. a room, a building or a plant depicts apart from separately application type parts: fan ATP1 and ATP2 (Hcl) representing a heating coil (P. 0126) comprising many building elements representing HW and/or SW choices for at least one application type, e.g. a fan, including ; and 
a second window visualization comprising objects, wherein each object (of the library of objects) corresponds to a respective industrial automation device, an application type part, e.g. the fan, can be marked or highlighted if a user has no choice selection regarding the respective variants done yet (P. 0127) wherein a user may choose an application part variant by selecting a choice object comprising a choice-item-list (P. 0128, Fig. 11) wherein an optional ATP for a first ATP (fan) may be a second ATP (electric heater, radiator) (P. 0145-0147, Fig. 13) The choice-item-lists CIL1 and CIL2, which are separate windows from the application type part graph “AT”, allow a user to select application type part variants for each of the application parts of the installation graph; 
receiving a first input … of a first object (of the library of objects) within the first window visualization, a user selects an application type and a graphical representation of the application type is displayed, wherein the graphical representation of the application type comprises user selectable graphical ; 
receiving a second input … of a second object (of the library of objects) within the first window visualization, at least a second graphical element (ATP2)is displayed in the graphical representation of application type providing different variants and options (CIL2) (P. 0128, Fig. 11) wherein an optional ATP for a first ATP (fan) may be a second ATP (electric heater, radiator) (P. 0145-0147, Fig. 13); 
determining a suggested action based on an analysis of … a plurality of industrial automation system designs that include the first object … and the second object …, hardware variant/option are selected, and then required variants/options (typically SW related items) and deactivate <excluded> variants (if there are any) according to the constraint rules, and additional variants/options suggestions, are automatically activated then the system automatically updates the plant graphics according to the selections and constraint rules DR1 and provides direct visual information on selected items (P. 0142) wherein constraints include dependency rules that include "excluded", "required", and " suggested" for optional application type parts (ATP) (P. 0144) wherein an optional ; and 
displaying a notification of the suggested action on the GUI, hardware variant/option are selected, and then required variants/options (typically SW related items) and deactivate <excluded> variants (if there are any) according to the constraint rules, and additional variants/options suggestions, are automatically activated then the system automatically updates the plant graphics according to the selections and constraint rules DR1 and provides direct visual information on selected items (P. 0142) wherein constraints include dependency rules that include "excluded", "required", and " suggested" for optional application type parts (ATP) (P. 0144) wherein an optional ATP for a first ATP (fan) may be a second ATP (electric heater, radiator) (P. 0145-0147, Fig. 13). 

Brun does not disclose a second window visualization comprising a library of objects, as disclosed in the claims.  However, in the same field of invention, Park discloses a user may drag a component or device from a panel (P. 0059) to a layout (floor plan) in a GUI and add new (building) devices, and other GUI elements--e.g., dialog boxes, tabbed elements, buttons, etc.) are displayed configured to receive input from a user regarding the location and/or other properties of .  Therefore, considering the teachings of Brun and Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a second window visualization comprising a library of objects with the teachings of Brun.  One would have been motivated to combine a second window visualization comprising a library of objects with the teachings of Brun in order to provide more flexibility to Brun by allowing the user to determine the relative placements of the application type parts in the application type diagram to provide a clearer and better organized application part diagram to provide a flexible and adaptable room or building automation applications with an easy and intuitive way for application configuration (Brun: Abstract).

Brun does not disclose receiving a first input indicative of a first positioning of a first object; receiving a second input indicative of a second positioning of a second object, as disclosed in the claims.  However, Brun discloses based on dependency rules only such graphical elements of the application type parts which are compatible to the selected graphical elements are provided (P. 0045) dependencies can represent rules or constraints between the respective elements representing a "require"-constraint between elements and an "exclude"-constraint between elements (P. 0136) and may apply to hardware choices, software choices and between hardware and software choices (P. 0137) wherein different application part selections (fan selections) have different dependencies to different other application type parts (for example, to either an electric heater or to a .  That is, while Brun does not appear to disclose that a user is able to place an application type part and then a suggestion is provided based on the placement, dependency rules dictate which application parts are compatible and follow  in the graphical representation of the application type.  Park discloses a user may drag a component or device from a panel (P. 0059) to a layout (floor plan) in a GUI and add new (building) devices, and other GUI elements--e.g., dialog boxes, tabbed elements, buttons, etc.) are displayed configured to receive input from a user regarding the location and/or other properties of (building) devices (P. 0062) a user selects and/or places a new (building) device (P. 0063) the position of the (building) device is analyzed relative to the (floor) plan, or relative to other devices, based on (building) device placement, and updating the configuration of the (building) device (P. 0064).  Therefore, considering the teachings of Brun and Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving a first input indicative of a first positioning of a first object; receiving a second input indicative of a second positioning of a second object with the teachings of Brun and Park.  One would have been motivated to combine receiving a first input indicative of a first positioning of a first object; receiving a second input indicative of a second positioning of a second object with the teachings of Brun and Park in order to provide more flexibility to Brun by allowing the user to determine the relative placements of the application type parts in the application type 

Brun does not disclose determining a suggested action based on an analysis of historical data comprising a plurality of industrial automation system designs that include the first object at the first positioning and the second object at the second positioning, as disclosed in the claims.  However, Brun discloses providing a library of proven applications for use in controllers of the automation system (P. 0092).  Park discloses when relations are calculated using spatial relation analysis, the system may determine whether relations exist and store the spatial relation in a database, wherein the spatial relation is calculated using known spatial relations, and a determination is made whether a relationship is likely to exist or whether a fundamental relationship exists prior to testing for another relationships (P. 0095).  While “proven applications” for automation system controllers necessarily requires an analysis of historical data, Brun does not further disclose how proven applications are integrated with the design functionality of the invention.  Therefore, considering the teachings of Brun and Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining a suggested action based on an analysis of historical data comprising a plurality of industrial automation system designs that include the first object at the first positioning and the second object at the second positioning with the teachings of Brun and Park.  One would have been motivated to combine Brun and Park determining a suggested action based on an analysis of historical data comprising a plurality of industrial automation system designs that include the first object at the first positioning and the second object at the second positioning with the teachings of Brun and Park in order to ensure consistency in constructing the application type for the automation system of Brun by taking advantage of previously evaluated relationships.

Brun does not disclose wherein the suggested action comprises adding a third positioning of a third object to the first window visualization, adding a connection between a first interface element of the first object and a second interface element of the second object, or both, as disclosed in the claims.  However, Brun discloses a user selects HW choices, then after selection of a HW variant/option, the system will automatically activate required variants/options (typically SW related items) and deactivate <excluded> variants (if there are any) according to constraint rules, and may suggest additional variants/options to the user; finally the user also selects remaining SW choices (typically superior and coordination functions), then the system automatically updates the plant graphics according to the selections and constraint rules DR1 and provides direct visual information on selected items, and also indicates to the user which choices aren't yet selected (e.g., by showing an indication "C" or highlighting in the graphics), and which of .  When a user adds an application type, for example, a fan, the system may offer applicant type part variants; however, the system may also offer application type part that are compatible with each variant, for example, an electric heater or a radiator, may be offered as options to fan variants, and then the first and second ATPs are connected.  However, Brun does not disclose offering different options separately for adding a second ATP depending on dependency rules of the first ATP, and for connecting the first and second ATPs.  In the same field of invention, Lee discloses in response to user inputs, components are added to a design to define a layout of a computing system from a library (P. 0041) wherein the components may be input in response to another component that has been added (P. 0042) wherein network .  Therefore, considering the teachings of Brun, Park and Lee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the suggested action comprises adding a third positioning of a third object to the first window visualization, adding a connection between a first interface element of the first object and a second interface element of the second object, or both with the teachings of Brun and Park.  One would have been motivated to combine wherein the suggested action comprises adding a third positioning of a third object to the first window visualization, adding a connection between a first interface element of the first object and a second interface element of the second object, or both with the teachings of Brun and Park in order to ensure that only components that fit the dependency rules are added and connected in the building automation system model.



Claim 8.  Brun, Park and Lee disclose the system of claim 1, and Brun further discloses the operations comprise referencing a rule, before displaying the notification on the GUI, to determine that the suggested action complies with the rule, based on dependency rules only such graphical elements of the application type parts which are compatible to the selected graphical elements are provided (P. 0045) dependencies can represent rules or constraints between the respective elements representing a "require"-constraint between elements and an "exclude"-constraint between elements (P. 0136). 

Claim 21. Brun, Park and Lee disclose the system of claim 1, and Brun further discloses determining the suggested action comprises determining a number of objects configured to interface with the third object, configuring the application type by selecting graphical elements (e.g. choice elements providing different variants and options represented by graphical elements), wherein based on dependency rules only such graphical elements of the application type which are compatible to the selected graphical elements are provided on the graphical output device (P. 0157).

the common automation system controller, comprises an input/output interface and an application with an application type with functions, wherein the application type is represented by the compiled application by an executable instance comprising an application interface specific to the functions employed, wherein the executable instance automatically aligns in the building automation system, based on an application type configuration, wherein the configuration is based on dependency rules (P. 0021) wherein the application type is represented by the compiled application by an executable instance comprising an application interface specific to the functions employed (P. 0071) The dependency rules determine the configuration, and the configuration determines the application interface(s).

Claim(s) 10, 15, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (US 2017/0214541 A1) in view of Park (US 2009/0307255 A1).

Claim 10. Brun discloses a method comprising:
generating a graphical user interface (GUI), providing an installation graph, e.g. a plant graph (P. 0125) including installation notation for application parts supporting HW and SW , wherein the GUI comprises: 
a first window visualization for depicting a visual representation of an industrial automation system, the plant graph including an application type AT for e.g. a room, a building or a plant depicts apart from separately application type parts: fan ATP1 and ATP2 (Hcl) representing a heating coil (P. 0126) comprising many building elements representing HW and/or SW choices for at least one application type, e.g. a fan, including respective building automation (BA) choice objects CO1, CO2, which comprise information for a choice-menu CM1, CM2 for the selection of possible variants for the respective application type (P. 0130, Fig. 11) The application type in Fig. 11 includes at least a fan and a heating coil in a plant automation system; and 
a second window visualization comprising objects, wherein each object (of the library of objects) corresponds to a respective industrial automation device, an application type part, e.g. the fan, can be marked or highlighted if a user has no choice selection regarding the respective variants done yet (P. 0127) wherein a user may choose an application part variant by selecting a choice object comprising a choice-item-list (P. 0128, Fig. 11) wherein an optional ATP for a first ATP (fan) may be a ; 
receiving a first input … of a first object (of the library of objects) within the first window visualization, a user selects an application type and a graphical representation of the application type is displayed, wherein the graphical representation of the application type comprises user selectable graphical elements (e.g. choice elements) for configuring the application type, and providing different variants and options represented by graphical elements (P. 0153); 
receiving a second input … of a second object (of the library of objects) within the first window visualization, at least a second graphical element (ATP2) is displayed in the graphical representation of application type providing different variants and options (CIL2) (P. 0128, Fig. 11); 
determining a suggested (third) object based on an analysis of … a plurality of industrial automation systems that include the first object … and the second object hardware variant/option are selected, and then required variants/options (typically SW related items) and deactivate <excluded> variants (if there are any) according ; and 
displaying a notification of the suggested (third) object on the GUI, hardware variant/option are selected, and then required variants/options (typically SW related items) and deactivate <excluded> variants (if there are any) according to the constraint rules, and additional variants/options suggestions, are automatically activated then the system automatically updates the plant graphics according to the selections and constraint rules DR1 and provides direct visual information on selected items (P. 0142) wherein constraints include dependency rules that include "excluded", "required", and " suggested" for optional application type parts (ATP) (P. 0144) wherein an optional ATP for a first ATP (fan) may be a second ATP (electric heater, radiator) (P. 0145-0147, Fig. 13). 

Brun does not disclose a second window visualization comprising a library of objects, as disclosed in the claims.  However, in the same field of invention, Park discloses a user may drag a component or device from a panel (P. 0059) to a layout (floor plan) in a GUI and add new (building) devices, and other GUI elements--e.g., dialog boxes, tabbed elements, buttons, etc.) are displayed configured to receive input from a user regarding the location and/or other properties of (building) devices (P. 0062).  Therefore, considering the teachings of Brun and Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a second window visualization comprising a library of objects with the teachings of Brun.  One would have been motivated to combine a second window visualization comprising a library of objects with the teachings of Brun in order to provide more flexibility to Brun by allowing the user to determine the relative placements of the application type parts in the application type diagram to provide a clearer and better organized application part diagram to provide a flexible and adaptable room or building automation applications with an easy and intuitive way for application configuration (Brun: Abstract).

Brun does not disclose receiving a first input indicative of a first positioning of a first object of the library of objects; receiving a second input indicative of a second positioning of a second object of the library of objects, as disclosed in the claims.  However, Brun discloses based on dependency rules only such graphical .  That is, while Brun does not appear to disclose that a user is able to place an application type part and then a suggestion is provided based on the placement, dependency rules dictate which application parts are compatible and follow  in the graphical representation of the application type.  Park discloses a user may drag a component or device from a panel (P. 0059) to a layout (floor plan) in a GUI and add new (building) devices, and other GUI elements--e.g., dialog boxes, tabbed elements, buttons, etc.) are displayed configured to receive input from a user regarding the location and/or other properties of (building) devices (P. 0062) a user selects and/or places a new (building) device (P. 0063) the position of the (building) device is analyzed relative to the (floor) plan, or relative to other devices, based on (building) device placement, and updating the configuration of the (building) device (P. 0064).  Therefore, considering the teachings of combine receiving a first input indicative of a first positioning of a first object of the library of objects; receiving a second input indicative of a second positioning of a second object of the library of objects with the teachings of Brun and Park.  One would have been motivated to combine receiving a first input indicative of a first positioning of a first object of the library of objects; receiving a second input indicative of a second positioning of a second object of the library of objects with the teachings of Brun and Park in order to provide more flexibility to Brun by allowing the user to determine the relative placements of the application type parts in the application type diagram to provide a clearer and better organized application part diagram to provide a flexible and adaptable room or building automation applications with an easy and intuitive way for application configuration (Brun: Abstract).

Brun does not disclose determining a suggested third object from the library to suggest to add to the industrial automation system at a third positioning based on an analysis of historical data comprising a plurality of industrial automation systems that include the first object at the first positioning and the second object at the second positioning; and displaying a notification of the suggested third object at the third positioning on the GUI, as disclosed in the claims.  Brun further discloses providing a library of proven applications for use in controllers of the automation system (P. 0092) after selection of a choice variant or option there might be other variants and options from other choices required, excluded or suggested (P.  and Park further discloses a user selects and/or places a new (building) device (P. 0063) the position of the (building) device is analyzed relative to the (floor) plan, or relative to other devices, based on (building) device placement, and updating the configuration of the (building) device (P. 0064) when relations are calculated using spatial relation analysis, the system may determine whether relations exist and store the spatial relation in a database, wherein the spatial relation is calculated using known spatial relations, and a determination is made whether a relationship is likely to exist or whether a fundamental relationship exists prior to testing for another relationships (P. 0095).  Therefore, considering the teachings of Brun and Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining a suggested third object from the library to suggest to add to the industrial automation system at a third positioning based on an analysis of historical data comprising a plurality of industrial automation systems that include the first object at the first positioning and the second object at the second positioning; and displaying a notification of the suggested third object at the third positioning on the GUI with the teachings of Brun and Park.  One would have been motivated to combine determining a suggested third object from the library to suggest to add to the industrial automation system at a third positioning based on historical data comprising a plurality of industrial automation systems that include the first object at the first positioning and the second object at the second positioning; and displaying a notification of the suggested third object at the third positioning on the GUI with the teachings of Brun and Park to provide more flexibility to Brun by allowing the user to determine the relative placements of the application type parts in the application type diagram to provide a clearer and better organized application part diagram.

Claim 15.  Brun discloses a non-transitory, tangible, computer readable medium comprising instructions that, when executed by the processor, cause the processor to perform operations comprising: 
generating a graphical user interface (GUI), providing an installation graph, e.g. a plant graph (P. 0125) including installation notation for application parts supporting HW and SW variability by respective choice objects (P. 0129) depicted in a graphical manner (P. 0130, Fig. 11), wherein the GUI comprises: 
a first window visualization for depicting a visual representation of an industrial automation system, the plant graph including an application type AT for e.g. a room, a building or a plant depicts apart from separately application type parts: fan ATP1 and ATP2 (Hcl) representing a heating coil (P. 0126) comprising many building elements representing HW and/or SW choices for at ; and 
a second window visualization comprising objects, wherein each object (of the library of objects) corresponds to a respective industrial automation device, an application type part, e.g. the fan, can be marked or highlighted if a user has no choice selection regarding the respective variants done yet (P. 0127) wherein a user may choose an application part variant by selecting a choice object comprising a choice-item-list (P. 0128, Fig. 11) wherein an optional ATP for a first ATP (fan) may be a second ATP (electric heater, radiator) (P. 0145-0147, Fig. 13) The choice-item-lists CIL1 and CIL2, which are separate windows from the application type part graph “AT”, allow a user to select application type part variants for each of the application parts of the installation graph; 
receiving a first input … of a first object (of the library of objects) within the first window visualization, a user selects an application type and a graphical representation of the application type is displayed, wherein the graphical representation of the ; 
receiving a second input … of a second object (of the library of objects) within the first window visualization, at least a second graphical element (ATP2)is displayed in the graphical representation of application type providing different variants and options (CIL2) (P. 0128, Fig. 11) wherein an optional ATP for a first ATP (fan) may be a second ATP (electric heater, radiator) (P. 0145-0147, Fig. 13); 
determining … a suggested connection between a first interface element of the first object and a second interface element of the second object, hardware variant/option are selected, and then required variants/options (typically SW related items) and deactivate <excluded> variants (if there are any) according to the constraint rules, and additional variants/options suggestions, are automatically activated then the system automatically updates the plant graphics according to the selections and constraint rules DR1 and provides direct visual information on selected items (P. 0142) wherein constraints include dependency rules that include "excluded", "required", and " suggested" for optional application type parts (ATP) (P. 0144) wherein an optional ; and 
displaying a notification of the suggested connection on the GUI, hardware variant/option are selected, and then required variants/options (typically SW related items) and deactivate <excluded> variants (if there are any) according to the constraint rules, and additional variants/options suggestions, are automatically activated then the system automatically updates the plant graphics according to the . 

Brun does not disclose a second window visualization comprising a library of objects, as disclosed in the claims.  However, in the same field of invention, Park discloses a user may drag a component or device from a panel (P. 0059) to a layout (floor plan) in a GUI and add new (building) devices, and other GUI elements--e.g., dialog boxes, tabbed elements, buttons, etc.) are displayed configured to receive input from a user regarding the location and/or other properties of (building) devices (P. 0062).  Therefore, considering the teachings of Brun and Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a second window visualization comprising a library of objects with the teachings of Brun.  One would have been motivated to combine a second window visualization comprising a library of objects with the teachings of Brun in order to provide more flexibility to Brun by allowing the 

Brun does not disclose receiving a first input indicative of a first positioning of a first object; receiving a second input indicative of a second positioning of a second object, as disclosed in the claims.  However, Brun discloses based on dependency rules only such graphical elements of the application type parts which are compatible to the selected graphical elements are provided (P. 0045) dependencies can represent rules or constraints between the respective elements representing a "require"-constraint between elements and an "exclude"-constraint between elements (P. 0136) and may apply to hardware choices, software choices and between hardware and software choices (P. 0137) wherein different application part selections (fan selections) have different dependencies to different other application type parts (for example, to either an electric heater or to a radiator (P. 0145, Fig. 13).  That is, while Brun does not appear to disclose that a user is able to place an application type part and then a suggestion is provided based on the placement, dependency rules dictate which application parts are compatible and follow  in the graphical representation of the application type.  Park discloses a user may drag a component or device from a panel (P. 0059) to a layout (floor plan) in a GUI and add new (building) .  Therefore, considering the teachings of Brun and Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine receiving a first input indicative of a first positioning of a first object; receiving a second input indicative of a second positioning of a second object with the teachings of Brun and Park.  One would have been motivated to combine receiving a first input indicative of a first positioning of a first object; receiving a second input indicative of a second positioning of a second object with the teachings of Brun and Park in order to provide more flexibility to Brun by allowing the user to determine the relative placements of the application type parts in the application type diagram to provide a clearer and better organized application part diagram to provide a flexible and adaptable room or building automation applications with an easy and intuitive way for application configuration (Brun: Abstract).

Brun does not disclose determining … based on an analysis of historical data comprising a plurality of industrial automation system designs that include the first object at the first positioning and the second object at the second positioning, as providing a library of proven applications for use in controllers of the automation system (P. 0092).  Park discloses when relations are calculated using spatial relation analysis, the system may determine whether relations exist and store the spatial relation in a database, wherein the spatial relation is calculated using known spatial relations, and a determination is made whether a relationship is likely to exist or whether a fundamental relationship exists prior to testing for another relationships (P. 0095).  While “proven applications” for automation system controllers necessarily requires an analysis of historical data, Brun does not further disclose how proven applications are integrated with the design functionality of the invention.  Therefore, considering the teachings of Brun and Park, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining … based on an analysis of historical data comprising a plurality of industrial automation system designs that include the first object at the first positioning and the second object at the second positioning with the teachings of Brun and Park.  One would have been motivated to combine determining … based on an analysis of historical data comprising a plurality of industrial automation system designs that include the first object at the first positioning and the second object at the second positioning with the teachings of Brun and Park in order to ensure consistency in constructing the application type for the automation system of Brun by taking advantage of previously evaluated relationships.

based on dependency rules only such graphical elements of the application type parts which are compatible to the selected graphical elements are provided (P. 0045) dependencies can represent rules or constraints between the respective elements representing a "require"-constraint between elements and an "exclude"-constraint between elements (P. 0136). 

Claim 2-5, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (US 2017/0214541 A1) in view of Park (US 2009/0307255 A1) and Lee (US 2015/0324487 A1) and further in view of Religa et al. (US 2020/0380067 A1).

Claim 2.  Brun, Park and Lee disclose the system of claim 1, and Brun further discloses the dependency rules having logical expressions for determining if choice object variants or options represented by graphical elements are excluded, required or suggested (P. 0064) after selection of such a HW variant/option, the system will automatically activate required variants/options (typically SW related items) and deactivate <excluded> variants (if there are any) according to the constraint rules, and the system may suggest additional variants/options to the user (P. 0142).  Upon selection of a hardware variant/option, the user is offered further suggestions of a system for performing content type determination in real-time text analysis, e.g. as a user types within an electronic document, and providing a notification to a user of suggested modifications (formatting modifications) based on determined content types, which a user can browse and accept, ignore or decline as desired, or automatically applies the suggested modifications (P. 0001, 0061).  Therefore, considering the teachings of Brun, Park, Lee and Religa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the notification comprises an option to accept or reject the suggested action with the teachings of Brun, Park and Lee.  One would have been motivated to combine the notification comprises an option to accept or reject the suggested action with the teachings of Brun, Park and Lee in order to provide the user with more control over the suggestions provided in Brun.

Claim 3.  Brun, Park and Lee disclose the system of claim 1, but Park does not disclose the operations comprise automatically implementing the suggested action, as disclosed in the claims.  However, in the same field of invention, Religa discloses a system for performing content type determination in real-time text analysis, e.g. as a user types within an electronic document, .  Therefore, considering the teachings of Brun, Park, Lee and Religa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the operations comprise automatically implementing the suggested action with the teachings of Brun, Park and Lee.  One would have been motivated to combine the operations comprise automatically implementing the suggested action with the teachings of Brun, Park and Lee in order to provide the user with more control over the suggestions provided in Brun.

Claim 4.  Brun, Park and Lee disclose the system of claim 1, and Brun in view of Park further disclose determining the suggested action comprises: identifying, based on the analysis of the historical data, a set of candidate actions, a user may choose an application part variant by selecting a choice object comprising a choice-item-list (P. 0128, Fig. 11) the graphical representation of the application type comprises user selectable graphical elements (e.g. choice elements) for configuring the application type, and providing different variants and options represented by graphical elements (P. 0153).  However, Brun does not disclose assigning, based on the analysis of the historical data, each of the candidate the classification model used to analyze the content determines a suggested modification and a confidence level or score, based on a threshold, for the suggested modification (representing a likelihood that the suggested modification is appropriate for the content) and is used to determine whether to automatically apply the suggested modification, generate a pop-up or other notification regarding the suggested modification, or wait for the user to request analysis and suggested modifications (P. 0061).  Therefore, considering the teachings of Brun, Park, Lee and Religa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine assigning, based on the analysis of the historical data, each of the candidate actions of the set of candidate actions a probability value; determining that the probability value for one candidate action of the set of candidate actions exceeds a threshold value; and identifying the one candidate action as the suggested action with the teachings of Brun, Park and Lee.  One would have been motivated to combine assigning, based on the analysis of the historical data, each of the candidate actions of the set of candidate actions a probability value; determining that the probability value for one candidate action of the set of candidate actions exceeds a threshold value; and identifying the one candidate action as the suggested action with the teachings of Brun, Park and Lee in order to provide the user with more control over 

Claim 5.  Brun, Park and Lee disclose the system of claim 1, and Brun further discloses determining the suggested action comprises: identifying, based on the analysis of the historical data, a set of candidate actions, a user may choose an application part variant by selecting a choice object comprising a choice-item-list (P. 0128, Fig. 11) the graphical representation of the application type comprises user selectable graphical elements (e.g. choice elements) for configuring the application type, and providing different variants and options represented by graphical elements (P. 0153).  However, Brun does not disclose assigning, based on the analysis of the historical data, each candidate action of the set of candidate actions a probability value;  identifying one candidate action of the set of candidate actions having a respective probability value greater than each respective probability value for each candidate action of the set of candidate actions; and identifying the one candidate action as the suggested action, as disclosed in the claims. In the same field of invention, Religa discloses the classification model used to analyze the content determines a suggested modification and a confidence level or score, based on a threshold, for the suggested modification (representing a likelihood that the suggested modification is appropriate for the content) and is used to determine whether to automatically apply the suggested modification, generate a pop-up or other notification regarding .  Therefore, considering the teachings of Brun, Park, Lee and Religa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine assigning, based on the analysis of the historical data, each candidate action of the set of candidate actions a probability value;  identifying one candidate action of the set of candidate actions having a respective probability value greater than each respective probability value for each candidate action of the set of candidate actions; and identifying the one candidate action as the suggested action with the teachings of Brun, Park and Lee.  One would have been motivated to combine assigning, based on the analysis of the historical data, each candidate action of the set of candidate actions a probability value;  identifying one candidate action of the set of candidate actions having a respective probability value greater than each respective probability value for each candidate action of the set of candidate actions; and identifying the one candidate action as the suggested action with the teachings of Brun, Park and Lee in order to provide the user with more control over the suggestions provided in Brun in order to provide the user with the most appropriate application type part for the created application type.

Claim 9.  Brun, Park and Lee disclose the system of claim 1, but Brun does not disclose determining the suggested action comprises applying a machine learning algorithm an application is selected from a library of proven applications (P. 0092) and the functionality of that application is changed or added to and tested (P. 0093) a rule engine (e.g. a software module) reads and processes the dependency rules DR1 (P. 0139) and Park discloses a user places a device (P. 0091) a determination is made of the spatial relations and device properties are stored based on the spatial relations (P. 0092) if a spatial relation does not exist, then a determination is made if a relationship is likely to exist or whether a fundamental relationship exists prior to testing for another relationships (P. 0095).  Brun discloses that a testing process is performed to determine proven applications, but Brun does not disclose further details about this testing process.  Park disclosed that if a spatial relation does not exist (thereby not allowing device properties to be determined) then a likelihood of a spatiqal relation is determined, upon which to base the device properties, and the spatial relation data is saved.  However, the combination of Park with Brun does not provide the functionality of determining the application type part variant suggestions based on a machine learning.  In the same field of invention, Religa discloses a processor monitor or track a user's interaction with a suggested modification and may use the user's interaction with the suggested modification as feedback data for updating the .  Therefore, considering the teachings of Brun, Park, Lee and Religa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine determining the suggested action comprises applying a machine learning algorithm configured to parse the historical data and generate an algorithm for determining the suggested action based on one or more conditions with the teachings of Brun, Park and Lee.  One would have been motivated to combine determining the suggested action comprises applying a machine learning algorithm configured to parse the historical data and generate an algorithm for determining the suggested action based on one or more conditions with the teachings of Brun, Park and Lee in order to provide the user with more control over the suggestions provided in Brun in order to provide the user with the most appropriate application type part for the created application type.

Claim 11-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brun et al. (US 2017/0214541 A1) in view of Park (US 2009/0307255 A1) and further in view of Religa et al. (US 2020/0380067 A1).

Claim 11.  Brun and Park disclose the method of claim 10, and Brun further discloses the dependency rules having logical expressions for determining if choice object variants or options represented by graphical elements are excluded, required or suggested (P. 0064) after selection of such a HW variant/option, the system will automatically activate required variants/options (typically SW related items) and deactivate <excluded> variants (if there are .  Upon selection of a hardware variant/option, the user is offered further suggestions of variants/options, however, since the hardware is already configured with required options, the user need not select a suggested option or variant; however, Brun does not disclose explicitly disclose that the user is provided an option to accept or reject the suggestion.  In the same field of invention, Religa discloses a system for performing content type determination in real-time text analysis, e.g. as a user types within an electronic document, and providing a notification to a user of suggested modifications (formatting modifications) based on determined content types, which a user can browse and accept, ignore or decline as desired, or automatically applies the suggested modifications (P. 0001, 0061).  Therefore, considering the teachings of Brun, Park and Religa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the notification comprises an option to accept or reject the suggested third object at the third positioning with the teachings of Brun and Park.  One would have been motivated to combine the notification comprises an option to accept or reject the suggested third object at the third positioning with the teachings of Brun and Park in order to provide the user with more control over the suggestions provided in Brun.

a system for performing content type determination in real-time text analysis, e.g. as a user types within an electronic document, and providing a notification to a user of suggested modifications (formatting modifications) based on determined content types, which a user can browse and accept, ignore or decline as desired, or automatically applies the suggested modifications (P. 0001, 0061).  Therefore, considering the teachings of Brun, Park and Religa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the operations comprise automatically presenting the third object within the first window visualization with the teachings of Brun and Park.  One would have been motivated to combine the operations comprise automatically presenting the third object within the first window visualization with the teachings of Brun and Park in order to provide the user with more control over the suggestions provided in Brun.

Claim 13.  Brun, Park and Lee disclose the system of claim 10, and Brun in view of Park further disclose determining the suggested third object from the library to suggest to add to the industrial automation system at the third positioning comprises: identifying, based on the analysis of the historical data, a set of candidate third objects, a user may choose an application part variant by selecting a choice object .  However, Brun does not disclose assigning, based on the analysis of the historical data, each of the candidate third objects of the set of candidate third objects a probability value, wherein the probability value defines a likelihood the respective candidate third object will be added to the first window visualization; determining that the probability value for one candidate third object of the set of candidate third objects exceeds a threshold value; and identifying the one candidate third object as the suggested third object, as disclosed in the claims.  However, in the same field of invention, Religa discloses the classification model used to analyze the content determines a suggested modification and a confidence level or score, based on a threshold, for the suggested modification (representing a likelihood that the suggested modification is appropriate for the content) and is used to determine whether to automatically apply the suggested modification, generate a pop-up or other notification regarding the suggested modification, or wait for the user to request analysis and suggested modifications (P. 0061).  Therefore, considering the teachings of Brun, Park, Lee and Religa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine assigning, based on the analysis of the historical data, each of the candidate third objects of the set of candidate third objects a probability value, with the teachings of Brun, Park and Lee.  One would have been motivated to combine assigning, based on the analysis of the historical data, each of the candidate third objects of the set of candidate third objects a probability value, wherein the probability value defines a likelihood the respective candidate third object will be added to the first window visualization; determining that the probability value for one candidate third object of the set of candidate third objects exceeds a threshold value; and identifying the one candidate third object as the suggested third object with the teachings of Brun, Park and Lee in order to provide the user with more control over the suggestions provided in Brun in order to provide the user with the most appropriate application type part for the created application type.

Claim 14.  Brun and Park disclose the system of claim 10, and Brun further discloses determining the suggested third object from the library to suggest to add to the industrial automation system at the third positioning comprises: identifying, based on the analysis of the historical data, a set of candidate third objects, a user may choose an application part variant by selecting a choice object comprising a choice-item-list (P. 0128, Fig. 11) the graphical representation of the application type comprises user selectable graphical elements (e.g. choice elements) for configuring the application type, and providing different variants and options .  However, Brun does not disclose assigning, based on the analysis of the historical data, each candidate third object of the set of candidate third objects a probability value; identifying one candidate third object of the set of candidate third objects having a respective probability value greater than each respective probability value for each of the other candidate third objects of the set of candidate third objects; and identifying the one candidate third object as the suggested third object, as disclosed in the claims. In the same field of invention, Religa discloses the classification model used to analyze the content determines a suggested modification and a confidence level or score, based on a threshold, for the suggested modification (representing a likelihood that the suggested modification is appropriate for the content) and is used to determine whether to automatically apply the suggested modification, generate a pop-up or other notification regarding the suggested modification, or wait for the user to request analysis and suggested modifications, wherein the thresholds may vary for different content types, different types of suggested modifications, or the like (P. 0061).  Therefore, considering the teachings of Brun, Park and Religa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine assigning, based on the analysis of the historical data, each candidate third object of the set of candidate third objects a probability value; identifying one candidate third object of the set of candidate third objects having a respective probability value greater than each with the teachings of Brun and Park.  One would have been motivated to combine assigning, based on the analysis of the historical data, each candidate third object of the set of candidate third objects a probability value; identifying one candidate third object of the set of candidate third objects having a respective probability value greater than each respective probability value for each of the other candidate third objects of the set of candidate third objects; and identifying the one candidate third object as the suggested third object with the teachings of Brun and Park in order to provide the user with more control over the suggestions provided in Brun in order to provide the user with the most appropriate application type part for the created application type.

Claim(s) 18, 19, 16, 17 is/are directed to non-transitory, tangible, computer readable medium (comprising instructions that, when executed by a processor, causes the processor to perform operations) claim(s) similar to the system claim(s) of Claim(s) 11, 12, 13, 14 and is/are rejected with the same rationale.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

wherein the suggested action comprises adding a third positioning of a third object to the first window visualization, adding a connection between a first interface element of the first object and a second interface element of the second object, or both.

While Brun discloses that a user may add a first application type part (ATP) and then may be able to select a second ATP based on dependency rules, and then the first ATP is connected to the second selected ATP, Brun does not disclose that these actions are separately selectable actions.  New Prior art reference Lee discloses separate actions of adding or suggesting additional components to a computer system design and further adding or suggesting connections between computer components in the design, adding the features separately to Brun.

Applicant's arguments filed 22 September 2021 have been fully considered but they are not persuasive.
New Claims 21 and 22 are as follows:
Claim 21. The system of claim 1, wherein determining the suggested action comprises determining a number of objects configured to interface with the third object.



Brun discloses that both compatible second ATPs and interfaces are provided for selection to the user in the building automation system based on an application type configuration, wherein the configuration is based on dependency rules.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177